Case: 1:20-cv-03520 Document #: 39-2 Filed: 10/26/20 Page 1 of 5 PageID #:1338




                     Exhibit 2
   Case: 1:20-cv-03520 Document #: 39-2 Filed: 10/26/20 Page 2 of 5 PageID #:1339




                                 THE    CITY OF NEW YORK
                                   OFFICE OF' THE MAYOR
                                    NEW YORK, N. Y. 10007




                         EMERGENCY EXECUTIVE ORDER NO. 102


                                         March 20, 2020

                             EMERGENCY EXECUTIVE ORDER


        WHEREAS, on March 7, 2020, New York State Governor Andrew Cuomo declared a
State disaster emergency for the entire State of New York to address the threat that COVID-19
poses to the health and welfare of New York residents and visitors; and

        WHEREAS, Emergency Executive Order No. 98, issued March 12, 2020, contains a
declaration of a state of emergency in the City of New York due to the threat posed by COVID-
19 to the health and welfare of City residents, and such declaration remains in effect for a period
not to exceed thirty (30) days or until rescinded, whichever occurs first; and

        WHEREAS, this Order is given because of the propensity of the virus to spread person­
to-person and also because the actions taken to prevent such spread have led to property loss and
damage; and

        WHEREAS, measures taken to combat the spread of COVID-19 may prevent
individuals, businesses and other entities from meeting legally imposed deadlines for the filing of
certain documents or for the completion of other required actions; and

       WHEREAS, this Order is given in order to ensure that the Governor's orders are
enforced; and

      NOW, THEREFORE, pursuant to the powers vested in me by the laws of the State of
New York and the City of New York, including but not limited to the New York Executive Law,
the New York City Charter and the Administrative Code of the City of New York, and the
common law authority to protect the public in the event of an emergency:

       Section 1. I hereby direct that Emergency Executive Order No. 99, dated March 15, 2020,
as amended by section 5 of this Order, is extended for five days.
  Case: 1:20-cv-03520 Document #: 39-2 Filed: 10/26/20 Page 3 of 5 PageID #:1340




      § 2. I hereby direct that Emergency Executive Order No. 100, dated March 16, 2020, as
amended by sections 4 and 5 of this Order, is extended for five days.

       § 3. I hereby direct that Emergency Executive Order No. 101, dated March 17, 2020, is
extended for five days.

       § 4. I hereby direct:
       (a)     Section 3 of Emergency Executive Order No. 100 is revoked.
       (b)     Section 8 of Emergency Executive Order No. 100 is amended to read as follows:
               Additionally, all entertainment venues, including but not limited to movie
               theaters, clubs, cinemas, theatres, concert venues, museums, and any other similar
               venues shall remain closed.
       ( c)    Section 9 of Emergency Executive Order No. 100 is amended to read as follows:
               Additionally, all gyms, fitness centers and classes shall remain closed.
       (d)     All indoor common portions of retail shopping malls with in excess of 100,000
               square feet of retail space available for lease shall close and cease access to the
               public. Any stores located within shopping malls that have their own external
               entrances open to the public, separate from the general mall entrance, may remain
               open provided that any interior entrances to common areas of the mall remain
               closed and locked. Any restaurants located within shopping malls that have their
               own external entrances open to the public, separate from the general mall
               entrance, may remain open for the sole purpose of providing take-out or delivery
               service, provided the total number of people waiting for take-out does not exceed
               fifty (50) people at any given time and that such persons follow social distancing
               protocols, and that any interior entrances to common areas of the mall remain
               closed and locked.
       ( e)    Effective March 21, 2020 at 8:00 p.m. and until further notice, all barbershops,
               hair salons, tattoo or piercing parlors and providers of related personal care
               services will be closed to members of the public. This shall also include nail
               technicians, cosmetologists and estheticians, and the provision of electrolysis,
               laser hair removal services, as these services cannot be provided while
               maintaining social distance.
       (f)     Additionally, all places of public amusement, whether indoors or outdoors,
               including but not limited to, locations with amusement rides, carnivals,
               amusement parks, water parks, aquariums, zoos, arcades, fairs, children's play
               centers, funplexes, theme parks, bowling alleys, family and children's attractions
               shall remain closed. This shall not apply to public parks and open recreation
               areas, subject to the restrictions in Emergency Executive Order 99 as renewed by
               this Order.

       § 5. I hereby direct:
       (a)      Section I of Emergency Executive Order No. 99 is amended to read as follows:
               Any large gathering or event for which attendance is anticipated to be in excess of
                fifty people, or in excess of any number established as the maximum number
               permitted by an order of the Governor issued pursuant to his powers under section
                29-a of the Executive Law, is cancelled or postponed.
  Case: 1:20-cv-03520 Document #: 39-2 Filed: 10/26/20 Page 4 of 5 PageID #:1341




       (b )    Section IO of Emergency Executive Order No. 100 is amended as follows: I
               hereby authorize all agencies to continue enforcing Emergency Executive Order
               No. 99, as amended by this Emergency Executive Order, and any additional
               limitations on large gatherings that may be imposed by the Governor of New
               York State pursuant to his powers under section 29-a of the Executive Law.
       (c)     Notwithstanding any provision of Emergency Executive Order No. 99, as
               renewed by this Order, under no circumstances shall there be more than fifty
               people gathered at any time in any indoor or outdoor space on the premises of a
               private residence.

         § 6. I hereby direct, effective March 20, 2020 at 8:00 p.m., all businesses and not-for­
profit entities in the City shall utilize, to the maximum extent possible, any telecommuting or
work from home procedures that they can safely utilize. Each employer shall reduce the in­
person workforce at any work locations by 50% no later than March 20, 2020 at 8:00 p.m., and
shall further reduce its in-person workforce to the extent required by any order of the Governor
issued pursuant to his powers under section 29-a of the Executive Law. Any essential business
or entity providing essential services or functions shall not be subject to the in-person
restrictions. This includes essential health care operations including research and laboratory
services; essential infrastructure including utilities, telecommunication, airports and
transportation infrastructure; essential manufacturing, including food processing and
pharmaceuticals; essential retail including grocery stores and pharmacies; essential services
including trash collection, mail, and shipping services; news media; banks and related financial
institutions; providers of basic necessities to economically disadvantaged populations;
construction; vendors of essential services necessary to maintain the safety, sanitation and
essential operations of residences or other essential businesses; vendors that provide essential
services or products, including logistics and technology support, child care and services needed
to ensure the continuing operation of government agencies and provide for the health, safety and
welfare of the public, and any other business that has been designated as essential by the Empire
State Development Corporation pursuant to Governor's Executive Order 202.6 or designated as
essential pursuant to any subsequent order issued by the Governor.

        § 7. I hereby direct, effective March 21, 2020 at 8:00 p.m., the provisions of section 6 of
this Order requiring in-person work environment restrictions are modified as follows: all
businesses and not-for-profit entities in the City shall utilize, to the maximum extent possible,
any telecommuting or work from home procedures that they can safely utilize. Each employer
shall reduce the in-person workforce at any work locations by 75% no later than March 21, 2020
at 8:00 p.m. and shall further reduce its in-person workforce to the extent required by any order
of the Governor issued pursuant to his powers under section 29-a of the Executive Law. Any
essential business or entity providing essential services or functions shall not be subject to the in­
person restrictions.

       § 8. I hereby authorize all agencies to continue enforcing any additional limitations
regarding workforce restrictions on businesses and not-for-profit entities that may be imposed by
the Governor of New York State pursuant to his powers under §29-a of the Executive Law.
  Case: 1:20-cv-03520 Document #: 39-2 Filed: 10/26/20 Page 5 of 5 PageID #:1342




      § 9. This Order incorporates any and all relevant provisions of Governor Executive Order
No. 202 and subsequent orders issued by the Governor ofNew York State to address the State of
Emergency declared in that Order pursuant to his powers under§29-a of the Executive Law.

       § 10. I hereby direct the Fire Department of the City ofNew York, the New York City
Police Department, the Department of Buildings, the Sheriff, and other agencies as needed to
immediately enforce the directives set forth in this Order in accordance with their lawful
enforcement authorities, including but not limited to Administrative Code sections 15-227(a) and
28-201.1, and section 107.6 of the New York City Fire Code.

        § 11. I hereby order that section 164-a of the Charter, to the extent such section requires
the filing of a duly verified statement of income and expenses on or before March 24, 2020, is
suspended, and that such deadline is extended to a date no earlier than thirty (30) days after the
termination or expiration of the State of Emergency.

       § 12. I hereby order that subdivision (b) of section 11-214 of the Administrative Code, to
the extent such subdivision requires an owner of record to apply for correction of a new
assessment within twenty (20) days of the mailing of written notice of such assessment, is
suspended, and that such 20-day period is tolled for the duration of the State of Emergency.

       § 13. I hereby order that section 17-1603 of the Administrative Code, to the extent such
section requires persons to personally appear before the Department of Health and Mental
Hygiene to register or complete other actions required by such section, is suspended, and that
any time restrictions for the completion of such registration or other actions set forth in such
section are tolled for the duration of the State of Emergency.

       § 14. In accordance with Executive Law§ 24 and New York City Administrative Code 3-
108, any person who knowingly violates the provisions in sections 4(b) through 9 of this Order
shall be guilty of a class B misdemeanor.

        § 15. This Emergency Executive Order shall take effect immediately, and shall remain in
effect for five (5) days unless it is terminated or modified at an earlier date.




                                                              Bill de Blasio,
                                                              MAYOR
